DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	In light of the Amendments to the claims and Applicant’s arguments/remarks, it is agreed that claims 1-5, 8-17, and 20 are directed to the elected Species C and are no longer withdrawn.
Claims 6-7 and 18-19 remain withdrawn as directed towards non-elected Species.

Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 11-16, with respect to the allowability of all pending claims have been fully considered but are not persuasive.

Pertaining to the Applicant’s arguments, pg. 13, regarding the 112(b) rejections:
It is noted that the amendments have overcome the previously presented issues. New issues have also been raised due to the amendments.

Pertaining to the Applicant’s arguments, pgs. 14-15, regarding “selectively removing the third sacrificial pattern to form a gap region between the isolation spacers; forming an isolation pattern filling the gap region, wherein the isolation pattern is insulative”:

	
Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
5.	Claim 15 is objected to because of the following informalities:

6.	Claim 15 recites “insulative;;” which should recite “insulative;” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claim 2 recites “to form an active pattern” in lines 3-4 and “the active pattern to form the first and second sub-active patterns at opposite sides of the second trench”.
The current claim newly introduces “an active pattern” for which a relationship with “the first and second sub-active patterns” is not clear. It is recommended for the claim to particularly point out and distinctly claim that the “first and second sub-active patterns” are portions of the “active pattern” as seen in the Applicant’s specification – for example, through language along the lines of “forming a second trench intersecting the pair of first trenches and the active pattern to divide the active pattern into the first and second sub-active patterns at opposite sides of the second trench”. 

9.	Claim 20 recites “the isolation structure comprises: … a pair of first extensions laterally protruding from a first sidewall of the first portion in parallel to the first direction; and a pair of second extensions laterally protruding from a second sidewall, opposite to the first sidewall of the first portion in parallel to the first direction”.
claim 16 which recites “a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer to form preliminary isolation structures”. It is indefinite as to a relationship between the preliminary isolation structures, the first pair of extensions, and the second pair of extensions. The Applicant’s specification Figs. 10-11 and [0115-0118] disclose “a pair of isolation spacers 119” which are the same elements as the “preliminary isolation structures”, and further defines “one of the pair of isolation spacers” which is one of the left or right element 119 of element 115 and “the other of the pair of isolation spacers” which is the other of the left or right element 119 of element 115; however, the manner in which the claim is currently recited requires a structure of four isolation spacers, a first pair and second pair, preliminary isolation structures to be part of the isolation structure, and a first portion which does not particularly point out and distinctly claim the Applicant’s invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tung (US 2016/0099181 A1).

    PNG
    media_image1.png
    1410
    1076
    media_image1.png
    Greyscale

Claim 8, Tung discloses a method of manufacturing a semiconductor device (see Figs. 1A-H’), the method comprising:
forming a first sub-active pattern (see Figs. 1A-H’ element 102b, see [0028 & 0030] “fin structure 102” and “sub-fins 102a, 102b, 102c, and 102d”) and a second sub-active pattern (see Figs. 1A-H’ element 102c, see [0028 & 0030]) on a substrate (see Figs. 1A-H’ element 101 below element 102, see [0029] “substrate 101”), the first and second sub-active patterns extending in a first direction and spaced apart from each other in the first direction (see Fig. 1B’ first lateral direction spaced apart from each other by element 104b);
forming a device isolation layer (see Figs. 1A-H’ element 115 and 104b, see [0029] “dielectric layer 115” and [0030] “STI structures 104a, 104b”; note, element 104b extends to surface element 101a such that it is in contact with element 115) from which an upper portion of the first sub-active pattern and an upper portion of the second sub-active pattern (see Figs. 1A-A’ upper portion of elements 102b and 102c are exposed when elements 115 and 104b are formed) protrude such that the upper portions of the first and second sub-active patterns are exposed (see Figs. 1A-A’ protrude laterally such that the upper portions of elements 102b and 102c are exposed);
forming first (see “Labeled Figs. 1B & B’ & H” above, labeled element “First Sacrificial Pattern”, including an element 105; see [0031] “dummy gate structures 105” and Fig. 1D & [0037] elements 105 are removed), second (see “Labeled Figs. 1B & B’ & H” above, labeled element “Second Sacrificial Pattern”, including an element 105), and third (see “Labeled Figs. 1B & B’ & H” above, labeled element “Third Sacrificial Pattern”, including an element 109c) sacrificial patterns (see Fig. 1D and [0037]) each extending in a second direction crossing the first direction (see “Labeled Figs. 1B & B’ & H” above, second vertical direction crossing the first lateral direction), the first and second sacrificial patterns crossing the first and second sub-active patterns, respectively (see “Labeled Figs. 1B & B’ & H” above), the third sacrificial pattern overlapping a portion of the device isolation layer between the first and second sub-active patterns (see “Labeled Figs. 1B & B’ & H” above), and the third sacrificial pattern having first and second sidewalls (see “Labeled Figs. 1B & B’ & H” above, left and right sidewalls in the provided perspective views) that are opposite to each other and extend in the second direction (see “Labeled Figs. 1B & B’ & H” above);
forming isolation spacers (see Figs. 1A-H’ elements 110, and see [0034] “A plurality of spacers 110 are then formed on the sidewalls of the dummy gate structures 105 and the dummy stacks 109a, 109b, 109c and 109d.”) on the first and second sidewalls of the third sacrificial pattern (see Fig. 1C & [0034]);
selectively removing the third sacrificial pattern to form a gap region between the isolation spacers (see Fig. 1D element 116 and [0037]);
forming an isolation pattern filling the gap region (see Fig. 1H element 118 formed in the gap region 116), wherein the isolation pattern is insulative (see [0039 “high-k dielectric layer 118”]); and
replacing the first and second sacrificial patterns with first and second gate electrodes (see Fig. 1H first and second sacrificial patterns replaced with first gate electrodes elements 125, see [0039] “metal material 125”).

12.	Regarding Claim 12, Tung discloses the method of claim 8, further comprising:
forming an interlayer insulating layer (see Figs. 1A-H’ element 111, see [0035] “interlayer dielectric (ILD) 111”) covering the first and second sub-active patterns before the removing of the third sacrificial pattern (see Figs. 1C-D element 111 formed before removing element 109c),
wherein the removing of the third sacrificial pattern comprises:
forming a mask pattern on the interlayer insulating layer, the mask pattern having an opening exposing a top surface of the third sacrificial pattern (see [0037] “In the present embodiment, since the dummy stack 109c disposed on the STI structure 104b are not covered by the patterned photoresist ; and
removing the third sacrificial pattern using the mask pattern as an etch mask (see [0037] “In the present embodiment, since the dummy stack 109c disposed on the STI structure 104b are not covered by the patterned photoresist layers either covering on the N-type transistors 113N or covering on the P-type transistors 113P during the etching processes, thus the dummy stack 109c can be thoroughly removed by the dummy gate removing process.”).

13.	Regarding Claim 15, Tung discloses a method of manufacturing a semiconductor device (see Figs. 1A-H’), the method comprising:
forming a first fin-type active pattern (see Figs. 1A-H’ element 102b, see [0028 & 0030] “fin structure 102” and “sub-fins 102a, 102b, 102c, and 102d”) and a second fin-type active pattern (see Figs. 1A-H’ element 102c, see [0028 & 0030]) on a substrate (see Figs. 1A-H’ element 101 below element 102, see [0029] “substrate 101”), the first and second fin-type active patterns extending in a first direction and spaced apart from each other in the first direction (see Fig. 1B’ first lateral direction spaced apart from each other by element 104b);
forming a device isolation layer (see Figs. 1A-H’ element 115 and 104b, see [0029] “dielectric layer 115” and [0030] “STI structures 104a, 104b”; note, element 104b extends to surface element 101a such that it is in contact with element 115) from which an upper portion of the first fin-type active pattern and an upper portion of the second fin-type active pattern (see Figs. 1A-A’ upper portion of elements 102b and 102c are exposed when elements 115 and 104b are formed) protrude such that the upper portions of the first and second sub-active patterns are exposed (see Figs. 1A-A’ protrude laterally such that the upper portions of elements 102b and 102c are exposed);
forming first (see “Labeled Figs. 1B & B’ & H” above, labeled element “First Sacrificial Pattern”, including an element 105; see [0031] “dummy gate structures 105” and Fig. 1D & [0037] elements 105 are removed) and second (see “Labeled Figs. 1B & B’ & H” above, labeled element “Second Sacrificial Pattern”, including an element 105) sacrificial patterns (see Fig. 1D and [0037]) crossing the first and second fin-type active patterns, respectively (see “Labeled Figs. 1B & B’ & H” above);
forming an isolation structure (see “Labeled Figs. 1B & B’ & H” above, elements 106 of element 109c, and elements 110 in direct physical contact with element 109c, see [0032] “gate dielectric layer 106” and [0034] “spacers 110”) on the device isolation layer, wherein the isolation structure is insulative (see [0032, 0034]); and
replacing the first and second sacrificial patterns with first and second gate electrodes (see Fig. 1H first and second sacrificial patterns replaced with first gate electrodes elements 125, see [0039] “metal material 125”).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as obvious over Tseng et al. (US 2017/0154823 A1), hereinafter as Tseng, in view of Tung (US 2016/0099181 A1).

    PNG
    media_image2.png
    598
    819
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    691
    media_image3.png
    Greyscale


15.	Regarding Claim 1, Tseng discloses a method of manufacturing a semiconductor device (see Figs. 1-10 and “Labeled Fig. 4” above), the method comprising:
forming a first sub-active pattern (labeled element “First Sub-Active Pattern”, includes an unlabeled element 36 on the left of the left element 30, see [0013] “the fin-shaped structure 24 into a first portion 34 and a second portion 36”) and a second sub-active pattern (labeled element “Second Sub-Active Pattern”, includes element 34, see [0013] “the fin-shaped structure 24 into a first portion 34 and a second portion 36”) on a substrate (element 12, see [0018] “substrate 12”), the first and second sub-active patterns extending in a first direction (first lateral direction in each of the presented perspective views of the figures) and spaced apart from each other in the first direction (see Figs. 4 first lateral direction spaced apart from each other by left element 30) by a gap (see Figs. 1-3, left element 26, see [0010] “trench 26”);
forming a device isolation layer (see Figs. 2-6 left element 30, see [0012] “STI 30”) from which an upper portion of the first sub-active pattern and an upper portion of the second sub-active pattern protrude such that the upper portions of the first and second sub-active patterns are exposed (see in particular Fig. 6 and “Labeled Fig. 4” above, an upper portion of the “First Sub-Active Pattern” and “Second Sub-Active Pattern” protrude laterally and vertically from the left element 30 such that the upper portions of “Second Sub-Active Pattern” are exposed), the device isolation layer including a first portion (first upper portion of left element 30) in the gap between the first and second sub-active patterns;
forming a second (see “Labeled Fig. 7” above, labeled element “Second Sacrificial Pattern”, comprising another element 50, see [0017] “polysilicon material 50” and see [0021] describing the replacement metal gate process) sacrificial pattern crossing the second sub-active pattern (see “Labeled Fig. 7” above);
forming a first fin spacer (see “Labeled Fig. 7” above, labeled element “First Fin Spacer”, includes an element 52, see [0017] “spacers”) and a second fin spacer (see “Labeled Fig. 7” above, labeled element “Second Fin Spacer”, includes another element 52, see [0017] “spacers”) on a sidewall of the upper portion of the first sub-active pattern and a sidewall of the upper portion of the second sub-active pattern (see “Labeled Fig. 4” and “Labeled Fig. 7” above;
note, the limitation “on” as currently recited does not require direct physical contact), respectively, the first and second fin spacers each extending in the first direction to have corresponding portions formed directly above the first portion of the device isolation layer formed in the gap between the first and second sub-active patterns (see “Labeled Fig. 4” and “Labeled Fig. 7” above); and
replacing the second sacrificial pattern with a second gate electrode (see Figs. 8-9 and [0021] “a replacement metal gate (RMG) process is conducted to transform the gate structures 46, 48 into metal gates 62, 64”).
	Tseng does not appear to explicitly disclose a first sacrificial pattern crossing the first sub-active pattern; replacing the first sacrificial pattern with a first gate electrode.
	Tung discloses a plurality of identical fin structures formed (see Figs. 1A-H’ and [0029] “the substrate 101 may have a plurality of identical fin structures 102 formed thereon. For the purpose of clear description, mere a single fin structure 102 protruding from the surface 101a of the substrate 101 is illustrated”;
Note, Tung discloses a similar device with sub-active pattern elements 102a, 102b, 102c, 102d, sacrificial pattern elements 105 & 109, device isolation layer element 140a, spacer elements 110, and a replacement of sacrificial patterns with gate electrodes in Figs. 1C-H; see at least [0030-0031, 0037]).
The plurality of identical fin structures formed and three-dimensional structure as taught by Tung is incorporated as a plurality of identical fin structures formed and three-dimensional structure of Tseng. The combination discloses a first sacrificial pattern crossing the first sub-active pattern; replacing the first sacrificial pattern with a first gate electrode (see “Illustrated Fig. 1A” and “Illustrated Fig. 1B’” below of Tung showing the corresponding elements with Tseng and see “Illustrated 


    PNG
    media_image4.png
    711
    1377
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    1069
    996
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    745
    1519
    media_image6.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a first sacrificial pattern crossing the first sub-active pattern; replacing the first sacrificial pattern with a first gate electrode as taught by Tung as a first sacrificial pattern crossing the first sub-active pattern; replacing the first sacrificial pattern with a first gate electrode of Tseng because the combination provides a plurality of FinFET transistors allowing for more complex circuit capabilities with higher functional density without deteriorating the device performance and dishing problems and defects of the semiconductor device resulting from uneven force of processes of the fin can be avoided (see [0005, 0029, 0043]).


    PNG
    media_image7.png
    711
    1377
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1069
    996
    media_image8.png
    Greyscale

Claim 2, insofar as the claim can be interpreted and understood despite the 112 issues, Tseng and Tung disclose the method of claim 1, wherein the forming of the first and second sub-active patterns comprises:
forming a pair of first trenches (see “Second Illustrated Fig. 1A” and “Second Illustrated Fig. 1B’” above, labeled element “First Trenches” and see Tung [0029] “the substrate 101 may have a plurality of identical fin structures 102 formed thereon. For the purpose of clear description, mere a single fin structure 102 protruding from the surface 101a of the substrate 101 is illustrated”;
The first trenches in the combination of Tseng and Tung are the trench areas between each of the plurality of fin elements) extending in parallel in the first direction to form an active pattern (see “Illustrated Combination Fig. 7” above, all of the elements 34,36,34’,36’… in one line); and
forming a second trench (see “Second Illustrated Fig. 1A” and “Second Illustrated Fig. 1B’”, area of element 104a, and see “Illustrated Combination Fig. 7” above, area of the left element 30) intersecting the pair of first trenches and the active pattern to form the first and second sub-active patterns at opposite sides of the second trench (see “Illustrated Combination Fig. 7” above, elements 36’ and 34 on opposite sides of the second trench area of left element 30),
wherein the device isolation layer fills lower portions of the pair of first trenches a lower portion of the second trench (see “Illustrated Fig. 1A” above, the combination discloses structural relationship of device isolation layer elements 115 and 104b of Tung filling lower portions of the pair of first trenches and a lower portion of the second trench for the device isolation layer element 30 of Tseng when there are a plurality of identical fins).

17.	Regarding Claim 5, Tseng and Tung disclose the method of claim 1, further comprising:
forming first and second source/drain regions (see Tseng elements 54 & 56, see [0018] “source/drain region 54 and/or epitaxial layer 56”) on the respective first and second sub-active patterns (see “Illustrated Combination Fig. 7”) between the first and second sacrificial patterns, after the forming of the first and second fin spacers. (see Tseng [0017] “spacers 52 are formed adjacent to the gate structures 46, 48” and [0018] “Next, a source/drain region 54 and/or epitaxial layer 56 are formed in the fin-shaped structure 24 and/or substrate 12 adjacent to two sides of the spacers 52”)

18.	Claims 3-4 are rejected under 35 U.S.C. 103 as obvious over Tseng et al. (US 2017/0154823 A1), hereinafter as Tseng, in view of Tung (US 2016/0099181 A1), in view of Tung (US 2016/0099181 A1), in view of Lee et al. (US 2008/0308875 A1), hereinafter as Lee.

19.	Regarding Claim 3, Tseng and Tung disclose the method of claim 1.
Tseng and Tung do not disclose wherein the forming of the first and second fin spacers comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer.
Lee discloses wherein the forming of the first and second spacers (see Figs. 5A-F elements 339, see [0103] “on-cell gate spacers 339a and off-cell gate spacers 339b”) comprises:
forming a spacer layer covering an entire top surface of the substrate (see [0103] “each of the on-cell gate spacers 339a and off-cell gate spacers 339b may be formed by forming an insulating film over the entire substrate 320 (e.g., on the on-cell gate insulating film 331a', off-cell gate insulating film 331b', on-cell gate capping layer 335a, off-cell gate capping layer, on-cell gate sidewalls 337a, and off-cell gate sidewalls 337b) followed by anisotropically etching the insulating film”); and
anisotropically etching the spacer layer (see [0103] “each of the on-cell gate spacers 339a and off-cell gate spacers 339b may be formed by forming an insulating film over the entire substrate 320 (e.g., on the on-cell gate insulating film 331a', off-cell gate insulating film 331b', on-cell gate capping .
The specific method of forming the spacers as taught by Lee is incorporated as the specific method of forming the fin spacers of Tseng and Tung. The combination discloses wherein the forming of the first and second fin spacers comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the forming of the first and second spacers comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer as taught by Lee as wherein the forming of the first and second fin spacers comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer of Tseng and Tung because the combination allows for a single deposition and patterning process to form a plurality of spacers of the same material providing electrical and mechanical protection to the structures between the spacers;
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming a plurality of spacers for another to obtain predictable results of a plurality of spacers for electrically and mechanical protection of elements between the spacers (see Lee [0103]).

20.	Regarding Claim 4, Tseng and Tung and Lee discloses the method of claim 3, wherein gate spacers are formed on sidewalls of the first and second sacrificial patterns during the forming of the first and second fin spacers (see Lee [0103], the combination forms all of the spacers from a single spacer layer which includes the gate spacers and first and second fin spacers).

Claims 9-11 are rejected under 35 U.S.C. 103 as obvious over Tung (US 2016/0099181 A1) in view of Tseng et al. (US 2017/0154823 A1), hereinafter as Tseng.

    PNG
    media_image9.png
    534
    1034
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1069
    817
    media_image10.png
    Greyscale

Claim 9, Tung discloses the method of claim 8, wherein the forming of the first and second sub-active patterns comprises:
forming a pair of first trenches (see “Illustrated Fig. 1A” and “Illustrated Fig. 1B’” above, labeled element “First Trenches” and see [0029] “the substrate 101 may have a plurality of identical fin structures 102 formed thereon. For the purpose of clear description, mere a single fin structure 102 protruding from the surface 101a of the substrate 101 is illustrated”) extending in parallel in the first direction (see “Illustrated Fig. 1A” and “Illustrated Fig. 1B’” above, which shows a plurality of fin structures 102 as disclosed in [0029]); and
forming a second trench (see “Illustrated Fig. 1A” and “Illustrated Fig. 1B’” above, labeled element “Second Trench”) intersecting the pair of first trenches, wherein the device isolation layer fills lower portions of the pair of first trenches and a lower portion of the second trench (see “Illustrated Fig. 1A” above, device isolation layer elements 115 and 104b fills lower portions of the pair of first trenches and a lower portion of the second trench).
Tung does not disclose wherein at least a portion of the third sacrificial pattern is formed in the second trench.
Tseng discloses the height of the device isolation layer (see Fig. 7 element 40, see [0017] “STI 40”) within the second trench (see Fig. 3 element 32 and see Fig. 7) being lower than a top surface of the first and second sub-active patterns (see Fig. 3 elements 34 and 36 respectively) such that the second trench is filled with the device isolation layer, the third sacrificial pattern (see Tseng Fig. 7 element 50 and see Fig. 9 and [0021] element 50 is replaced to form element 64), and isolation spacers (see Tseng Fig. 7 elements 44 & 52), and wherein at least a portion of the third sacrificial pattern is formed in the second trench (see Fig. 7 element 50 and see Fig. 9 and [0021] element 50 is replaced to form element 64).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein at least portions of the isolation spacers are formed in the second trench, and wherein the second trench is filled with the device isolation layer, the third sacrificial pattern, and the isolation spacers as taught by Tseng as wherein at least portions of the isolation spacers are formed in the second trench, and wherein the second trench is filled with the device isolation layer, the third sacrificial pattern, and the isolation spacers of Tung because the combination increases overlapping area between the gate and the fin-shaped structure of the substrate such that the channel region can be more effectively controlled, a drain-induced barrier lowering effect and short channel effect are reduced, a longer channel region for an equivalent gate length also provides for increased current between the source and drain, the threshold voltage of the finFET can be controlled by adjusting the work function of the gate, an expansion of the substrate in formation of a gate structure is prevented which reduces the critical dimension between cell units and improves current leakage (see Tseng [0002 & 0030]).

Claim 10, Tung and Tseng disclose the method of claim 9, wherein at least portions of the isolation spacers (see Tseng Fig. 7 elements 44 & 52, see [0016] “gate insulating layer 44” and [0017] “spacers 52”; note that though the element 44 is termed “gate insulating layer 44” that the elements 44 and 52 together are insulating elements which isolate and space the sidewalls of the third sacrificial pattern element 50 of element 48 as structurally required by the claims. Furthermore, see MPEP 2131 “The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).) are formed in the second trench (see Tseng Fig. 3 element 32 and see Fig. 7), and
wherein the second trench is filled with the device isolation layer (see Tseng Fig. 7 element 40, see [0017] “STI 40”), the third sacrificial pattern (see Tseng Fig. 7 element 50 and see Fig. 9 and [0021] element 50 is replaced to form element 64), and the isolation spacers (see Tseng Fig. 7 elements 44 & 52).

24.	Regarding Claim 11, Tung and Tseng disclose the method of claim 10, wherein a first isolation spacer of the isolation spacers covers an end portion of the upper portion of the first sub-active pattern (see Tseng left element 44 & 52 covering sidewalls of third sacrificial pattern element 50 of element 48 covers top right end portion of the upper portion of the first sub-active pattern element 34; Tung equivalent left element 110 & 106, in combination with Tseng, covers top right end portion of the upper portion of the first sub-active pattern element 102b), and a second isolation spacer of the isolation spacers covers an end portion of the upper portion of the second sub-active pattern (see Tseng right element 44 & 52 covering sidewalls of third sacrificial pattern element 50 of element 48 covers top left end portion of the upper portion of the second sub-active pattern element 36; Tung .

25.	Claim 13 and 16-17 are rejected under 35 U.S.C. 103 as obvious over Tung (US 2016/0099181 A1) in view of Lee et al. (US 2008/0308875 A1), hereinafter as Lee.

26.	Regarding Claim 13, Tung discloses the method of claim 8.
Tung does not disclose wherein the forming of the isolation pattern comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer.
Lee discloses wherein the forming of the isolation pattern (see 112b rejection above; see Figs. 5A-F elements 339, see [0103] “on-cell gate spacers 339a and off-cell gate spacers 339b”) comprises:
forming a spacer layer covering an entire top surface of the substrate (see [0103] “each of the on-cell gate spacers 339a and off-cell gate spacers 339b may be formed by forming an insulating film over the entire substrate 320 (e.g., on the on-cell gate insulating film 331a', off-cell gate insulating film 331b', on-cell gate capping layer 335a, off-cell gate capping layer, on-cell gate sidewalls 337a, and off-cell gate sidewalls 337b) followed by anisotropically etching the insulating film”); and
anisotropically etching the spacer layer (see [0103] “each of the on-cell gate spacers 339a and off-cell gate spacers 339b may be formed by forming an insulating film over the entire substrate 320 (e.g., on the on-cell gate insulating film 331a', off-cell gate insulating film 331b', on-cell gate capping layer 335a, off-cell gate capping layer, on-cell gate sidewalls 337a, and off-cell gate sidewalls 337b) followed by anisotropically etching the insulating film”).
The specific method of forming the gate spacers as taught by Lee is incorporated as the specific method of forming the gate spacers of Tung.
wherein the forming of the isolation pattern comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer as taught by Lee as wherein the forming of the isolation pattern comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer of Tung because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming a plurality of gate spacers for another to obtain predictable results of a plurality of gate spacers for electrically and mechanical protection of gate elements between the spacers (see Lee [0103]).

27.	Regarding Claim 16, Tung discloses the method of claim 15.
Tung does not disclose wherein the forming of the isolation structure comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer to form preliminary isolation structures.
Lee discloses forming a spacer layer covering an entire top surface of the substrate (see [0103] “each of the on-cell gate spacers 339a and off-cell gate spacers 339b may be formed by forming an insulating film over the entire substrate 320 (e.g., on the on-cell gate insulating film 331a', off-cell gate insulating film 331b', on-cell gate capping layer 335a, off-cell gate capping layer, on-cell gate sidewalls 337a, and off-cell gate sidewalls 337b) followed by anisotropically etching the insulating film”); and
anisotropically etching the spacer layer (see [0103] “each of the on-cell gate spacers 339a and off-cell gate spacers 339b may be formed by forming an insulating film over the entire substrate 320 (e.g., on the on-cell gate insulating film 331a', off-cell gate insulating film 331b', on-cell gate capping layer 335a, off-cell gate capping layer, on-cell gate sidewalls 337a, and off-cell gate sidewalls 337b) followed by anisotropically etching the insulating film”) to form spacers (see [0103]).
wherein the forming of the isolation structure comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer to form preliminary isolation structures (The spacer elements 110 of Tung of the isolation structure are being defined as the preliminary isolation structures).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the forming of the isolation structure comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer to form preliminary isolation structures as taught by Lee as wherein the forming of the isolation structure comprises: forming a spacer layer covering an entire top surface of the substrate; and anisotropically etching the spacer layer to form preliminary isolation structures of Tung because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming a plurality of spacers for another to obtain predictable results of a plurality of spacers for electrically and mechanical protection of gate elements between the spacers (see Lee [0103]).

28.	Regarding Claim 17, Tung and Lee discloses the method of claim 16, wherein the anisotropically etching the spacer layer is performed until top surfaces of the first and the second fin-type active patterns are exposed (see Lee Figs. 5D-E and [0103] spacer elements 339a,b are formed by the anisotropically etching until top surfaces of the semiconductor immediately adjacent are exposed, in the combination see Tung Figs 1B-C and [0034-0035] the spacer elements 110 are formed by the anisotropically etching until top surfaces of the semiconductor immediately adjacent which are top surfaces of the first and second fin-type active patterns are exposed; Note, Tung [0034-0035] discloses that elements 112 and 111 are formed after the spacer elements 110.).
Claim 14 is rejected under 35 U.S.C. 103 as obvious over Tung (US 2016/0099181 A1) in view of Xie et al. (US 2016/0163604 A1), hereinafter as Xie.

30.	Regarding Claim 14, Tung discloses the method of claim 8.
Tung does not disclose wherein the forming the isolation pattern comprises: forming an isolation later filling the gap region; and planarizing the device isolation layer until the first and second sacrificial patterns are exposed.
Tung does not disclose wherein the forming the isolation pattern comprises: forming an isolation later filling the gap region; and planarizing the device isolation layer until the first and second sacrificial patterns are exposed.
Xie discloses wherein the forming the isolation pattern (see Figs. 2F-L) comprises:
forming an isolation later filling the gap region (see 112b rejection above; Figs. 2K-L element 128, see [0040] “First, another layer of sacrificial material 128 was deposited on the device 100 depicted in FIG. 2K and, particularly, so as to over-fill the cavity 122. Thereafter, one or more planarization processes were performed that ultimately stop on the sacrificial gate material 110B of the original sacrificial gate structures 110X and 110Z as well as on the layer of insulating material 118.”); and
planarizing the device isolation layer until the first and second sacrificial patterns are exposed (see 112b rejection above; see [0040] “First, another layer of sacrificial material 128 was deposited on the device 100 depicted in FIG. 2K and, particularly, so as to over-fill the cavity 122. Thereafter, one or more planarization processes were performed that ultimately stop on the sacrificial gate material 110B of the original sacrificial gate structures 110X and 110Z as well as on the layer of insulating material 118.”).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the forming the isolation pattern comprises: forming an isolation later filling the gap region; and planarizing the device isolation layer until the first and second sacrificial patterns are exposed as taught by Xie as wherein the forming the isolation pattern comprises: forming an isolation later filling the gap region; and planarizing the device isolation layer until the first and second sacrificial patterns are exposed of Tung by replacing the third sacrificial pattern before replacing the first and second sacrificial patterns because the combination provides electrical isolation between adjacent transistors by having a trench filled with insulating material and adjacent fins being tucked under the dummy gate structure which separates adjacent active gate elements and transistors through methods which forms at least three dummy gates of which the center one is replaced before the adjacent two for active elements, wherein the center dummy gate is above and partially embedded within a trench filled with insulating material (see Xie Figs. 2F-P and relevant written description); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known order of replacing dummy gates for another in a similar finFET device beginning with one which is above and replaced to be partially embedded within a trench (see Xie Figs. 2F-N the center dummy gate is replaced first because compared to the two on either adjacent side the center dummy gate requires at least additional processes associated with element 106 and 126 – also see [0043] “At the point of processing depicted in FIG. 2N, traditional replacement gate manufacturing techniques may be performed to form replacement or final gate structures in the replacement gate cavities 123.” and [0047] “the process steps set forth above may be performed in a different order”; similarly, see Tung Figs. 1C-D the element 109c is the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.P/Examiner, Art Unit 2818     

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818